Exhibit 10.1

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

THIS SECOND AMENDMENT (the “Amendment”) is made and entered into as of June 10,
2009, by and between Edgewater Technology, Inc., a Delaware corporation (the
“Company”) and Dave Gallo (“Employee”).

RECITALS

WHEREAS, the Company and Employee entered into an Employment Agreement dated
June 12, 2007 (“Employment Agreement”) pursuant to which the Employee is
employed by the Company as the Chief Operating Officer; and

WHEREAS, the Company and Employee now desire to extend the term of the
Employment Agreement for an additional period of one (1) year.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the parties
hereto agree as follows:

1. Section 1 of the Employment Agreement shall be and hereby is amended to read
as follows:

TERM OF AGREEMENT. The term of this Agreement shall commence on the date hereof
and shall continue until June 16, 2010, unless terminated sooner in accordance
with Sections 5 or 6 hereof (the “Term”). During the Term, the calendar year
shall be referred to herein as a “Compensation Year,” which in addition to the
full calendar years covered in the Term, for purposes of any incentive
compensation plans of the type referenced in Sections 3.3, shall include the
period of January 1, 2009 through the date of this Agreement and the balance of
the 2009 year following the date of this Agreement and for the 2010 year, shall
include the balance of the 2010 year following the expiration of the Term
through December 31, 2010.

2. Except as expressly amended herein, the Employment Agreement shall remain in
full force and effect, unaltered and unaffected by this Amendment.

3. This Amendment shall in all respects be construed according to the laws of
the State of Delaware.

4. This Amendment shall inure to the benefit of and be binding in all respects
upon the parties hereto and the respective successors and permitted assigns.

5. This Amendment may be executed in counterparts, each of which will be an
original and all of which together shall constitute one and the same instrument.

IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment in
multiple counterparts as of the day and year first above written.

 

EMPLOYEE:

/s/ Dave Gallo

Dave Gallo EDGEWATER TECHNOLOGY, INC.:

/s/ Shirley Singleton

Shirley Singleton Chairman, President and Chief Executive Officer

 

29